Title: To James Madison from Stephen Cathalan Jr., 21 October 1804 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


21 October 1804, Marseilles. “Confirming you[r] last Private letter, I have the honor to advise you that I have received from Tains, your Chest Containing 72 Bottles Virgin White Wine hermitage of the year 1800. with 3 Bottles do. Paille (Straw Colour) 1799. for Sample, which I intend, to Ship, with other things you desired from me, on the Amn. Ship New Orleans Captn. Butler Bound to Norfolk Virginia.”
